Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This office action is in response to the response filed 9/2/2022 and claims filed 6/19/2020, wherein claims 1-20 are pending and claims 10, 15 and 16 are withdrawn. 

Election/Restrictions
Applicant's election with traverse of species I, figs. 4-11, claims 1-9, 11-14, and 17-20 in the reply filed on 9/2/2022 is acknowledged.  The traversal is on the ground(s) that the search for the various species would overlap and not pose undue search and/or examination burden on the examiner.  This is not found persuasive because the species have been found to be mutually exclusive, and the distinct species would require different search queries such as searching side panels having differing width vs searching side panels having the same width. Furthermore, the mutually exclusive species could result in different prior art references being applied against different claims directed to the various species. 

The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-9, 11-14, and 17-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 1 is rejected because it positively claims a human body by the phrase “said viewing opening located in a position in front of the eyes of the operator while the hood is fixed to the operator's head". This rejection can be obviated by using the phrase “adapted to" or “configured to” prior to describing an apparatus being utilized by a user.  
Claim 7 is rejected because it positively claims a human body by the phrase “the at least one strap comprises an elastic strap that wraps around the operator's head". This rejection can be obviated by using the phrase “adapted to" or “configured to” prior to describing an apparatus being utilized by a user.    
Claim 9 is rejected because it positively claims a human body by the phrase “so that both the first side portion and the second side portion extend over the ears of the operator". This rejection can be obviated by using the phrase “adapted to" or “configured to” prior to describing an apparatus being utilized by a user.    
Claim 14 is rejected because it positively claims a human body by the phrase “said viewing opening located in a position in front of the eyes of the operator while the hood is fixed to the operator's head". This rejection can be obviated by using the phrase “adapted to" or “configured to” prior to describing an apparatus being utilized by a user.  
Claim 20 is rejected because it positively claims a human body by the phrase “said viewing opening located in a position in front of the eyes of the operator while the hood is fixed to the operator's head". This rejection can be obviated by using the phrase “adapted to" or “configured to” prior to describing an apparatus being utilized by a user.  

Any remaining claims are rejected as depending from a rejected base claim.

	Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20 recites the limitation "the walls" in the third to last paragraph.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the applicant intended to reference the at least one wall or if the applicant intended to claim that the at least one wall includes multiple walls.


All remaining claims are rejected as depending on a rejected base claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5,8,9,11,14,17,19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graveno (U.S. Patent No. 4185328).
Regarding claim 1, Graveno teaches a welding hood (12) for protecting an operator's face comprising (fig. 1): a face protective shield (H,W) having a rearward side (interior side of H) configured for receiving the operator's face (fig. 1); a viewing opening (from 19 through 24) extending through the shield (col. 3, lines 11-41), said viewing opening located in a position in front of the eyes of the operator while the hood is fixed to the operator's head (fig. 1); an eye box (G) located adjacent the viewing opening (figs. 1,2), said eye box having at least one wall framing at least a portion of the viewing opening and extending inwardly from the rearward side of the shield (figs. 1-5, walls of G extends inward, col. 3, lines 49-67), wherein the at least one wall is configured for blocking at least one of reflective arc flashes, sunlight, and shop-lighting from entering the operator's field of view during welding (col. 3, lines 49-67); a lens (25a and/or 25) located within the viewing opening for protecting the operator's eyes while allowing the operator to look through the viewing opening (col. 3, lines 23-40); and at least one strap (11) for securing the welding hood to the operator's head (col. 2, lines 67-68, col. 3, lines 1-5).
Regarding claim 2, Graveno teaches the at least one wall of the eye box is contoured or formed from a flexible material to fit about the operator's face (col. 3, lines 49-53).
Regarding claim 3, Graveno teaches the at least one wall of the eye box comprises a plurality of walls that are configured to fit flush against the operator's face and surround the operator's eyes to reduce the amount of sparks, dirt, and/or debris from coming into contact with the operator's eyes (col. 3, lines 49-53) (figs. 2,5).
Regarding claim 4, Graveno teaches the lens comprises a light-filtering lens (25 or 25a) for filtering light passing through the opening toward the rearward side of the hood (col. 3, lines 28-41).
Regarding claim 5, Graveno teaches the lens (25) is located within a holding member (24) capable of pivoting between an open and closed position about the viewing opening (col. 3, lines 28-41). 
Regarding claim 8, Graveno teaches the face protective shield includes a first side portion (one of 16, col. 3, lines 6-11) having a first width configured for extending over at least a portion of the ear of the operator (figs. 1,2, can extend over at least a portion of the ear of the operator) and a second side portion having a second width (other of 16, figs. 2,6, col. 3, lines 6-11).
Regarding claim 9, Graveno teaches the second width of the second side portion is substantially equal to the first width of the first side portion so that both the first side portion and the second side portion extend over the ears of the operator (fig. 2, col. 3, lines 6-11, can be positioned on a wearer so that side portions extend over the ears of the operator ) .

Claims 1 and 8 are redefined for claim 11 such that the at least one strap is 10 and the first side portion further includes 11.

Regarding claim 11, Graveno teaches the first side portion comprises a removable attachment portion (11)( removable from attachment with the wearer’s head) that can be attached to either a right side or a left side of the face protective shield (fig. 1) to provide the operator with additional protection closest to a welding area (capable of providing the operator with additional protection closest to a welding area by providing protection on the side of the wearer’s head, fig. 1).
Regarding claim 14, Graveno teaches a welding hood (12) for protecting an operator's face (fig. 1) comprising: a face protective shield (H,W) having a rearward side (interior side of H) configured for receiving the operator's face (fig. 1) ; a first side portion (one of 16, col. 3, lines 6-11) having a first width configured for extending over at least a portion of the ear of the operator (figs. 1,2, can extend over at least a portion of the ear of the operator) and a second side portion having a second width (other of 16, figs. 2,6, col. 3, lines 6-11); a viewing opening  (from 19 through 24) extending through the shield (col. 3, lines 11-41), said viewing opening located in a position in front of the eyes of the operator while the hood is fixed to the operator's head (fig. 1); a lens (25a and/or 25)  located within the viewing opening for protecting the operator's eyes while allowing the operator to look through the viewing opening (col. 3, lines 23-40); and at least one strap (11) for securing the welding hood to the operator's head (col. 2, lines 67-68, col. 3, lines 1-5).
Claim 14 is redefined for claim 17 such that the at least one strap is 10 and the first side portion further includes 11.

Regarding claim 17, Graveno teaches the first side portion comprises a removable attachment portion (11)( removable from attachment with the wearer’s head) that can be attached to either a right side or a left side of the face protective shield (fig. 1) to provide the operator with additional protection closest to a welding area (capable of providing the operator with additional protection closest to a welding area by providing protection on the side of the wearer’s head, fig. 1).

Regarding claim 19, Graveno teaches an eye box (G) located adjacent the viewing opening (figs. 1,2), said eye box having at least one wall framing at least a portion of the viewing opening and extending inwardly from the rearward side of the shield (figs. 1-5, walls of G extends inward, col. 3, lines 49-67), wherein the at least one wall is configured for blocking at least one of reflective arc flashes, sunlight, and shop-lighting from entering the operator's field of view during welding (col. 3, lines 49-67).
Regarding claim 20, Graveno teaches a welding hood (12) for protecting an operator's face (fig. 1) comprising: a face protective shield (H) having a rearward side (interior side of H) configured for receiving the operator's face (fig. 1); 
a first side portion (one of 16, col. 3, lines 6-11) having a first width configured for extending over at least a portion of the ear of the operator (figs. 1,2, can extend over at least a portion of the ear of the operator) and a second side portion having a second width (other of 16, figs. 2,6, col. 3, lines 6-11); a viewing opening  (from 19 through 24) extending through the shield (col. 3, lines 11-41), said viewing opening located in a position in front of the eyes of the operator while the hood is fixed to the operator's head (fig. 1); an eye box (G) located adjacent the viewing opening (figs. 1,2), said eye box having at least one wall framing at least a portion of the viewing opening and extending inwardly from the rearward side of the shield (figs. 1-5, walls of G extends inward, col. 3, lines 49-67), wherein the walls are configured for blocking at least one of reflective arc flashes, sunlight, and shop-lighting from entering the operator's field of view during welding (col. 3, lines 49-67); a lens (25a and/or 25) located within the viewing opening for protecting the operator's eyes while allowing the operator to look through the viewing opening (col. 3, lines 23-40); and at least one strap (11) for securing the welding hood to the operator's head (col. 2, lines 67-68, col. 3, lines 1-5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graveno (U.S. Patent No. 4185328) in view of Cheng (U.S. 20110247119).
Regarding claim 6, Graveno teaches the lens is located within a holding member (24) and teaches that the darkness or lightness of the window may be selectively altered by choosing lenses or combining them, but doesn’t explicitly teach wherein the holding member is configured for removably holding the lens such that the lens can be replaced.
Cheng teaches a welding mask having a holding member (41) configured for removably holding the lens (42) such that the lens can be replaced (paras. 29-31, figs. 5,6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have configured the holding member of Graveno for removably holding the lens such that the lens can be replaced in view of Cheng in order to further allow the darkness or lightness of the window of Graveno to be altered by replacing the lens and/or to allow the lens to be replaced in case of damage.

Claim(s) 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graveno (U.S. Patent No. 4185328) in view of Wright (U.S. 20110179541).

Regarding claim 7, Graveno fails to teach the at least one strap comprises an elastic strap that wraps around the operator's head.
Wright teaches a welding helmet (fig. 3) having an elastic strap (410) that wraps around the operator’s head (fig. 3, para. 45).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have made the at least one strap of Graveno elastic such that the at least one strap comprises an elastic strap that wraps around the operator's head in view of Wright in order to facilitate the strap conforming to the wearer’s head.
Regarding claim 12, Graveno fails to teach the removable attached portion is formed from a flexible material.
Wright teaches a welding helmet (fig. 3) having strap (410) formed from a flexible material (fig. 3, para. 45 (elastic)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the removable attached portion of Graveno out of flexible material in view of Wright in order to facilitate the removable attached portion conforming to the wearer’s head.

Claim(s) 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graveno (U.S. Patent No. 4185328) in view of Nilsson (WO 2019/058282).
Regarding claim 13, Graveno fails to teach a flexible attachment portion extending from a bottom portion of the face protective shield to provide protection of the operator's neck.
Nilsson teaches a welding helmet having a flexible attachment portion (6,8) extending from a bottom portion of a face protective shield (fig. 1) to provide protection of the operator's neck (pg. 5, lines 11-21).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added a flexible attachment portion extending from a bottom portion of the face protective shield of Graveno thereby providing protection of the operator's neck in order to protect the wearer’s neck from harmful light and particles (pg. 5, lines 11-14 of Nillson).
Regarding claim 18, Graveno fails to teach a flexible attachment portion extending from a bottom portion of the face protective shield to provide protection of the operator's neck.
Nilsson teaches a welding helmet having a flexible attachment portion (6,8) extending from a bottom portion of a face protective shield (fig. 1) to provide protection of the operator's neck (pg. 5, lines 11-21).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added a flexible attachment portion extending from a bottom portion of the face protective shield of Graveno thereby providing protection of the operator's neck in order to protect the wearer’s neck from harmful light and particles (pg. 5, lines 11-14 of Nillson).

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBY M SPATZ/           Examiner, Art Unit 3732      

/NATHAN E DURHAM/           Primary Examiner, Art Unit 3732